Citation Nr: 1207943	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  06-36 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the residuals of squamous cell carcinoma of the pharynx and squamous cell carcinoma of sinuses, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Heneks, Counsel





INTRODUCTION

The Veteran served on active duty from February 1967 to January 1971, including a period of service in Vietnam from June 1968 to April 1969. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The appeal was transferred to the RO in Louisville, Kentucky.  

The Board remanded the case in July 2008, February 2010, and October 2010 for additional development.  As the Board is granting the matter on appeal, there is no need to discuss whether the directives of the remands were substantially complied with as any error to the Veteran is non-prejudicial.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The residuals of squamous cell carcinoma of the pharynx and squamous cell carcinoma of sinuses are etiologically related to presumed exposure to Agent Orange during service.  


CONCLUSION OF LAW

The residuals of squamous cell carcinoma of the pharynx and squamous cell carcinoma of sinuses were incurred in active service and are due to presumed herbicide exposure in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6), 3.309(e) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the claim on appeal is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).


LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Section 3.307(a)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Section 3.307(a)(6)(iii) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this section, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne and porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Board observes that effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia, chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  The term "ischemic heart disease" is noted to include, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  New Note 3 at the end of § 3.309 reads as follows: "For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease."  This amendment is applicable to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.  Accordingly, the amendment applies to the appellant's claim.

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41442 (Aug. 8, 1996); 64 Fed. Reg. 59232 (Nov. 2, 1999); 66 Fed. Reg. 2376 (Jan. 11, 2001); 67 Fed. Reg. 42600 (June 4, 2002); 68 Fed. Reg. 27630 (May 30, 2003); 72 Fed. Reg. 32395 (June 12, 2007); 75 Fed. Reg. 32540 (June 8, 2010).  Notwithstanding the foregoing, a veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that he is entitled to service connection for the residuals of squamous cell carcinoma of the pharynx and squamous cell carcinoma of sinuses.  The Veteran's DD Form 214 indicates that he served in Vietnam from June 1968 to April 1969.  As such, the Veteran served in the Republic of Vietnam during the Vietnam era and is therefore presumed to have been exposed during such service to certain herbicide agents, including Agent Orange.  However, the Veteran does not have a disability that is shown to be associated with Agent Orange exposure as he was not diagnosed with cancer of the larynx.  Further, cancer of the pharynx and sinuses are not listed among the disorders for which a presumption based on herbicide exposure is warranted under 38 C.F.R. § 3.309(e).  In fact, VA has determined that the presumption of service connection based on herbicide exposure is not warranted for cancers of the pharynx or nasal cavity (including sinuses) based on the National Academy of Sciences (NAS) reports.  See 75 Fed. Reg. 32540 (June 8, 2010).  Therefore, the Board finds that the Veteran is not entitled to service connection under the presumptive provisions in the law regarding diseases due to herbicide exposure.  

However, as reflected above, the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange.  Stefl, 21 Vet. App. at 120.  In other words, a regulatory established presumption is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  The Board will now consider whether service connection for cancer of the pharynx and sinuses due to Agent Orange exposure is warranted on a direct basis.  

The post-service evidence of record reflects that the Veteran was diagnosed by private physicians in 1998 with cancer.  Specifically in July 1998, biopsies showed invasive squamous carcinoma in the hypopharynx.  It was noted that the posterior pharynx mass was immediately posterior to the larynx.  There was also a diagnosis of squamous cell carcinoma of the pyriform sinus from the left.  It was noted that the Veteran had smoked a pack and a half a day for 25-30 years and had a problem with alcohol until he quit drinking ten years earlier.  The Veteran had surgery in July 1998 and was given a diagnosis of hypopharyngeal carcinoma with findings of a 4 x 2 cm raised exophytic lesion involving the left posterior pharyngeal wall at the level of the piriform sinus extending to the lateral piriform sinus.  However, the larynx was found to be unremarkable.  The Veteran was treated with chemotherapy and radiation.  There were many follow-up treatment records regarding the cancer diagnosis but it does not appear that he has had a recurrence of the cancer.

In a May 2003 letter, Dr. D.V.W. stated that the Veteran's Agent Orange exposure may have been a factor in the development of the 1998 carcinoma of the hypopharynx.  

Although this opinion is favorable to the Veteran, it is too speculative on which to base a grant of service connection.  The use of the word "may," as in this case, makes the doctor's opinion speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by physician is too speculative).  Additionally, Dr. D.V.W. provided no rationale for his opinion.

Pursuant to the Board's remands, the Veteran had a VA examination in September 2008.  Following examination, the assessment was chronic rhinorrhea which is likely secondary to a severe nasal septal deflection and potentially due to vasomotor rhinitis.  However, this chronic nasal and sinus condition was unlikely related to Agent Orange exposure.  The assessment of squamous cell carcinoma of the larynx was noted to be a presumptive condition.

However, following re-review of the claims file, a March 2009 VA addendum noted that the previous conclusion that the Veteran had squamous cell carcinoma of the larynx was in error.  Instead, the official diagnosis was carcinoma of the hypopharynx.  It was noted that squamous cell carcinoma of the hypopharynx was not a presumptive condition related to Agent Orange and there was no evidence in the ENT or oncology literature of Agent Orange causing cancer of the hypopharynx.

A July 2010 VA email reflected that the examiner clarified that it is less likely as not that the Veteran's squamous cell carcinoma of the hypopharynx is caused by or related to his military service, to include exposure to herbicides but was more likely due to tobacco abuse.

The Board remanded once again because the VA opinions were inadequate upon which to base a determination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.)  In particular, the examiner who provided the March 2009 VA addendum did not include or explain the medical literature that he relied upon to support his opinion.  The Board observed that in the case of an opinion with regard to questions of diagnosis and etiology, it must be clear from the record that this is not the first impression of an uninformed examiner, but rather a determination reached after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Additionally, it must be apparent that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  Id.; 38 C.F.R. 
§ 3.102.  For these reasons, the Board finds the March 2009 VA addendum to be inadequate because it does not provide the degree of medical detail needed for the Board to render a decision in this case and affords it little probative value.  Bloom v. West, 12 Vet. App. 185, 187 (1999).

After the last remand, another VA opinion was provided in January 2011.  The examiner noted from a review of the claims file that the Veteran had the following sequelae that are directly related to his cancer and subsequent surgery:  osteoradionecrosis of the mandible and tympanic bone; brachial neuroplexopathy; dysphagia; xerostomia; hypothyroidism; chronic cough; and chronic rhinosinusitis.  Further, the examiner found that the radiation therapy for the cancer had increased the frequency of his bouts of sinusitis and difficulties with post nasal discharge.  The examiner stated that he was a board certified otolaryngology-head and neck surgeon-who was fellowship trained in head and neck cancer and has dedicated the majority of the last 23 years of his life to treating these malignancies, researching treatment of this disease, and teaching physicians about these diseases.  The examiner opined that the Veteran's hypopharyngeal carcinoma can as likely as not be considered to have the same relationship to Agent Orange exposure as laryngeal carcinoma (which is on the list of presumptive conditions for Agent Orange exposure).  

The examiner reasoned that the location of the hypopharynx is immediately adjacent to the larynx.  The lining tissue of the hypopharynx and larynx are indistinguishable microscopically.  The diseases, specifically the cancers, affecting these lining tissues are identical.  The carcinogens that most frequently give rise to carcinoma in the larynx and the hypopharynx are also identical, i.e. tobacco smoke, human papilloma virus, and alcohol.  Many other carcinogens have been identified that contribute to carcinogenesis in both locations.  These diseases respond to identical therapies in a similar fashion.  

The examiner continued that the association of laryngeal cancer with Agent Orange exposure was strong enough to be accepted as likely related by VA and thereby covered.  The incidence of hypopharyngeal cancer in the United States is approximately 2500 cases per year and is significantly less than the larynx at 12, 500 cases.  In studying incidence data the fivefold lower population incidence would render it statistically more likely that the relationship to this less common cancer might escape detection.  Further, the associated malignancies include those classified as respiratory, i.e. sinonasal, larynx, and lung.  This bundling of organ systems is reasonable in most circumstances, however, the linings of the hypopharynx are indeed exposed to airborne toxins as well due to its immediate vicinity to the larynx.  The examiner stated that a policy needed to be created, and the lines of coverage were drawn up.  The Veteran's tumor occurred two or three millimeters from a "VA covered site" and in light of the examiner's knowledge of these tissues, that decision may be a bit arbitrary.  For this reason, the examiner reiterated that it is likely as not that the carcinoma should be considered in the same way that a laryngeal carcinoma would regarding Agent Orange exposure.  

The Board affords this opinion great probative value.  The Board finds it significant that the examiner is an expert in the medical field related to the Veteran's cancer.  The examiner provided a thorough rationale for his conclusion that the Veteran's cancer should be treated the same as laryngeal cancer and fully supported his opinion by noting the similarities of the tissue structure, disease process, and proximity to one another.  Although the Board cannot apply the presumption to the Veteran's cancer because it is not on the list and rather has been specifically excluded, the Board nevertheless finds the examiner's opinion as to why hypopharyngeal cancer might have been "overlooked" by VA persuasive.  

In summary, there is a probative and persuasive opinion indicating that it is at least as likely as not that the Veteran's cancer is related to his presumed in-service Agent Orange exposure.  Accordingly, service connection for the residuals of squamous cell carcinoma of the pharynx and squamous cell carcinoma of sinuses is granted.  38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for the residuals of squamous cell carcinoma of the pharynx and squamous cell carcinoma of sinuses, to include as due to herbicide exposure is granted. 




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


